Case 7:19-cv-10388-VB Document 44 Filed 04/12/21 Page 1of1

UNITED STATES DISTRICT COURT Copie «hesed 4 UD / J
SOUTHERN DISTRICT OF NEW YORK

Chambers of Vincent L. Briccetti

 

ee —— moe x
TERRI SIMMONS,
Plaintiff,
ORDER
Vv.
19 CV 10388 (VB)
CITY OF MOUNT VERNON; COUNTY OF
PUTNAM; NICOLE MURPHY; in her official
and individual capacities, PENNY BECKMAN,
in her official and individual capacities;
PUTNAM/NORTHERN WESTCHESTER
BOARD OF COOPERATIVE EDUCATIONAL
SERVICES; and MOUNT VERNON CITY
SCHOOL DISTRICT,
Defendants.

 

On March 22, 2021, defendants moved to dismiss plaintiff’s amended complaint. (Doc.
#38). The deadline for plaintiff, who is proceeding pro se and in forma pauperis, to oppose the
motion to dismiss was April 5, 2021.

To date, plaintiff has failed to oppose the motion.
Accordingly, it is HEREBY ORDERED:

The Court sua sponte extends to May 10, 2021, plaintiff’s time to oppose the motion to
dismiss. If plaintiff fails to respond to the motion by May 10, 2021, the motion will be
deemed fully submitted and unopposed, and will be decided in due course.

If plaintiff opposes the motion, defendants’ reply, if any, shall be due May 17, 2021.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: April 12, 2021
White Plains, NY

SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 
